ON REMAND
Before: Doctoroff, C.J., and Michael J. Kelly and Brennan, JJ.
Doctoroff, C.J.
This matter was returned to us by our Supreme Court for reconsideration of our previously released opinion in light of People v Wolfe, 440 Mich 508; 489 NW2d 748 (1993).1 In that opinion, we reversed defendant’s convictions of two counts of second-degree child abuse, MCL 750.136b(3); MSA 28.331(2)(3), having concluded that the prosecution failed to present sufficient evidence to permit a rational trier of fact to find that the element of wilful malnourishment of the children at issue had been proven beyond a reasonable doubt. People v Todd, 196 Mich App 357, 362; 492 NW2d 521 (1992). We have once again reviewed the evidence and the issue presented in light of Wolfe, supra, and in light of the supplemental briefs filed after remand, and conclude that a different result is not warranted.
Viewing all the evidence presented in a light most favorable to the prosecution, and resolving any factual dispute in favor of the prosecution, we are still unable to find any direct or circumstantial evidence on the record that would permit any rational trier of fact to conclude that defendant had wilfully failed to properly nourish her grandchildren. See Wolfe, supra at 514-515. Accordingly, we once again reverse defendant’s convictions because the prosecution failed to present sufficient evidence.
Reversed.

 People v Todd, 441 Mich 922 (1993).